UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/16 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Aerospace and defense (2.7%) L-3 Communications Holdings, Inc. 48,700 $5,690,108 Northrop Grumman Corp. 45,000 8,327,700 Raytheon Co. 51,700 6,630,008 Airlines (1.2%) American Airlines Group, Inc. 117,900 4,596,921 International Consolidated Airlines Group SA (Spain) 535,748 4,142,421 Automobiles (2.7%) Yamaha Motor Co., Ltd. (Japan) 1,043,700 20,861,746 Banks (4.2%) Bank of America Corp. 245,400 3,469,956 Bank of Ireland (Ireland) (NON) 25,105,504 8,320,153 ING Groep NV GDR (Netherlands) 309,967 3,578,017 Metro Bank PLC (acquired 1/15/14, cost $2,776,744) (Private) (United Kingdom) (F) (RES) (NON) 130,448 4,014,906 Natixis SA (France) 769,864 3,782,284 Permanent TSB Group Holdings PLC (Ireland) (NON) 1,396,933 5,927,930 Shinsei Bank, Ltd. (Japan) 1,942,000 3,025,260 Beverages (2.0%) Anheuser-Busch InBev SA/NV ADR (Belgium) 35,100 4,416,984 Molson Coors Brewing Co. Class B 35,306 3,194,487 SABMiller PLC (United Kingdom) 125,375 7,479,402 Biotechnology (1.8%) AMAG Pharmaceuticals, Inc. (NON) 66,500 1,523,515 Biogen, Inc. (NON) 20,200 5,515,812 Celgene Corp. (NON) 45,000 4,514,400 PTC Therapeutics, Inc. (NON) (S) 97,900 2,331,978 Building products (2.3%) Assa Abloy AB Class B (Sweden) 293,966 6,221,131 Fortune Brands Home & Security, Inc. 140,171 6,810,909 LIXIL Group Corp. (Japan) 205,500 4,329,329 Capital markets (2.0%) Charles Schwab Corp. (The) 135,800 3,466,974 E*Trade Financial Corp. (NON) 345,300 8,135,268 Morgan Stanley 129,200 3,343,696 Chemicals (3.2%) Axiall Corp. 121,029 2,170,050 E.I. du Pont de Nemours & Co. 96,600 5,096,616 Monsanto Co. 74,200 6,722,520 Sherwin-Williams Co. (The) 16,500 4,218,555 Symrise AG (Germany) 95,910 6,188,264 Commercial services and supplies (1.1%) dorma + kaba Holding AG Class B (Switzerland) 7,943 4,912,621 Regus PLC (United Kingdom) 825,772 3,494,179 Containers and packaging (1.2%) Sealed Air Corp. 161,200 6,533,436 Smurfit Kappa Group PLC (Ireland) 131,433 2,853,039 Diversified consumer services (0.5%) Service Corp. International/US 161,300 3,901,847 Diversified financial services (0.5%) Eurazeo SA (France) 64,458 3,958,749 Diversified telecommunication services (3.2%) Com Hem Holding AB (Sweden) 565,484 4,784,280 Koninklijke KPN NV (Netherlands) 1,583,711 6,139,905 Level 3 Communications, Inc. (NON) 79,400 3,875,514 Telecom Italia SpA RSP (Italy) 10,207,878 9,199,868 Electric utilities (1.5%) Exelon Corp. 390,400 11,544,128 Energy equipment and services (0.8%) Ezion Holdings, Ltd. (Singapore) (S) 6,138,440 2,246,330 Halliburton Co. 128,500 4,085,015 Food products (6.1%) Associated British Foods PLC (United Kingdom) 145,414 6,563,849 JM Smucker Co. (The) 89,800 11,523,136 Kerry Group PLC Class A (Ireland) 62,898 5,136,125 Kraft Heinz Co. (The) 48,000 3,746,880 Nestle SA (Switzerland) 80,079 5,898,333 Nomad Foods, Ltd. (United Kingdom) (NON) 342,049 2,992,929 Pinnacle Foods, Inc. 134,500 5,768,705 TreeHouse Foods, Inc. (NON) (S) 55,953 4,440,430 Health-care equipment and supplies (1.3%) C.R. Bard, Inc. 28,000 5,131,560 Cooper Cos., Inc. (The) 37,900 4,970,585 Health-care providers and services (2.0%) Capital Senior Living Corp. (NON) 210,153 3,852,104 Cardinal Health, Inc. 135,900 11,058,183 Hotels, restaurants, and leisure (3.2%) Chipotle Mexican Grill, Inc. (NON) 8,000 3,623,760 Compass Group PLC (United Kingdom) 390,919 6,738,746 Dalata Hotel Group PLC (Ireland) (NON) 1,122,987 6,001,173 Hilton Worldwide Holdings, Inc. 224,571 3,999,610 NH Hotel Group SA (Spain) (NON) 883,507 3,689,524 Household durables (2.1%) CalAtlantic Group, Inc. 91,547 2,974,362 PulteGroup, Inc. 437,600 7,334,176 Techtronic Industries Co., Ltd. (Hong Kong) 1,538,000 5,822,366 Independent power and renewable electricity producers (4.1%) 8point3 Energy Partners LP 295,400 4,859,330 Calpine Corp. (NON) 905,100 13,857,081 NextEra Energy Partners LP 136,100 3,673,339 NRG Energy, Inc. 540,000 5,745,600 NRG Yield, Inc. Class C (S) 259,100 3,430,484 Insurance (5.1%) Admiral Group PLC (United Kingdom) 178,214 4,528,218 American International Group, Inc. 189,323 10,692,963 Assured Guaranty, Ltd. 257,400 6,120,972 Hartford Financial Services Group, Inc. (The) 243,700 9,791,866 Prudential PLC (United Kingdom) 227,660 4,474,950 St James's Place PLC (United Kingdom) 244,394 3,357,187 Internet and catalog retail (1.2%) Amazon.com, Inc. (NON) 15,200 8,922,400 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 Global Fashion Holding SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) (F) (RES) (NON) 20,200 510,048 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Internet software and services (4.6%) Alphabet, Inc. Class C (NON) 27,962 20,774,368 Facebook, Inc. Class A (NON) 46,200 5,184,102 GrubHub, Inc. (NON) (S) 130,400 2,458,040 Yahoo!, Inc. (NON) 230,800 6,810,908 IT Services (2.7%) Computer Sciences Corp. 105,500 3,383,385 CSRA, Inc. 127,600 3,417,128 Visa, Inc. Class A 122,200 9,102,678 Worldpay Group PLC (United Kingdom) (NON) 1,045,999 4,683,715 Leisure products (0.6%) Brunswick Corp. 105,600 4,208,160 Media (4.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 482,487 4,568,794 Charter Communications, Inc. Class A (NON) (S) 25,300 4,335,408 DISH Network Corp. Class A (NON) 75,400 3,639,558 Global Mediacom Tbk PT (Indonesia) 29,287,200 1,707,811 Liberty Global PLC Ser. A (United Kingdom) (NON) 112,500 3,871,125 Live Nation Entertainment, Inc. (NON) 142,700 3,239,290 Mediaset SpA (Italy) 1,178,530 3,962,823 Numericable-SFR (France) 164,603 6,540,401 Multi-utilities (0.9%) Veolia Environnement SA (France) 297,260 7,167,095 Oil, gas, and consumable fuels (3.0%) Anadarko Petroleum Corp. 104,800 4,096,632 Cabot Oil & Gas Corp. 298,200 6,187,650 Exxon Mobil Corp. 109,400 8,516,790 Genel Energy PLC (United Kingdom) (NON) 465,968 702,808 MPLX LP 96,138 2,958,166 Personal products (1.1%) Coty, Inc. Class A 332,700 8,187,747 Pharmaceuticals (7.2%) Astellas Pharma, Inc. (Japan) 569,800 7,899,898 AstraZeneca PLC (United Kingdom) 141,234 9,035,223 Bristol-Myers Squibb Co. 84,000 5,221,440 Impax Laboratories, Inc. (NON) 119,400 4,473,918 Jazz Pharmaceuticals PLC (NON) 32,100 4,132,554 Novartis AG (Switzerland) 180,640 14,011,644 Perrigo Co. PLC 26,600 3,845,828 Shionogi & Co., Ltd. (Japan) 142,400 6,201,897 Real estate investment trusts (REITs) (1.3%) Big Yellow Group PLC (United Kingdom) 289,831 3,180,582 Hibernia REIT PLC (Ireland) 4,655,838 6,504,565 Real estate management and development (2.2%) Howard Hughes Corp. (The) (NON) 33,900 3,221,517 Kennedy-Wilson Holdings, Inc. 196,935 3,993,842 RE/MAX Holdings, Inc. Class A 175,357 6,105,931 Sumitomo Realty & Development Co., Ltd. (Japan) 121,000 3,392,146 Road and rail (0.7%) Union Pacific Corp. 78,200 5,630,400 Semiconductors and semiconductor equipment (0.9%) Micron Technology, Inc. (NON) 268,400 2,960,452 SK Hynix, Inc. (South Korea) 183,242 4,237,777 Software (1.5%) Nintendo Co., Ltd. (Japan) 35,300 4,971,801 RIB Software AG (Germany) (S) 310,154 3,275,018 TiVo, Inc. (NON) 431,800 3,445,764 Specialty retail (3.0%) Advance Auto Parts, Inc. 47,900 7,283,195 Home Depot, Inc. (The) 45,100 5,671,776 Lowe's Cos., Inc. 83,400 5,976,444 Tile Shop Holdings, Inc. (NON) (S) 256,755 3,879,568 Textiles, apparel, and luxury goods (0.8%) Luxottica Group SpA (Italy) 92,874 5,748,685 Thrifts and mortgage finance (0.3%) Radian Group, Inc. 196,500 1,976,790 Tobacco (3.3%) Imperial Tobacco Group PLC (United Kingdom) 205,568 11,137,675 Japan Tobacco, Inc. (Japan) 354,200 13,839,443 Transportation infrastructure (0.8%) Aena SA (Spain) (NON) 52,486 5,853,827 Wireless telecommunication services (3.5%) Bharti Infratel, Ltd. (India) 1,165,121 6,253,226 KDDI Corp. (Japan) 219,300 5,544,404 SBA Communications Corp. Class A (NON) 62,000 6,155,360 Vodafone Group PLC ADR (United Kingdom) 268,181 8,635,428 Total common stocks (cost $779,060,332) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) (F) (RES) (NON) 108,051 $4,742,877 Total convertible preferred stocks (cost $3,653,997) SHORT-TERM INVESTMENTS (3.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.53% (d) Shares 21,112,802 $21,112,802 Putnam Short Term Investment Fund 0.39% (AFF) Shares 30,799 30,799 SSgA Prime Money Market Fund Class N 0.31% (P) Shares 630,000 630,000 U.S. Treasury Bills 0.14%, February 18, 2016 (SEGSF) $645,000 644,936 U.S. Treasury Bills 0.15%, February 11, 2016 (SEGSF) 840,000 839,951 Total short-term investments (cost $23,258,512) TOTAL INVESTMENTS Total investments (cost $805,972,841) (b) FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $117,559,567) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/20/16 $362,241 $367,227 $(4,986) Euro Sell 3/16/16 5,438,804 5,342,636 (96,168) Barclays Bank PLC Canadian Dollar Sell 4/20/16 42,404 42,727 323 Euro Sell 3/16/16 4,661,336 4,580,291 (81,045) Hong Kong Dollar Buy 2/17/16 3,743,723 3,759,527 (15,804) Japanese Yen Sell 2/17/16 768,176 766,120 (2,056) Singapore Dollar Sell 2/17/16 109,269 111,149 1,880 Swiss Franc Buy 3/16/16 2,261,372 2,225,604 35,768 Citibank, N.A. Australian Dollar Buy 4/20/16 4,406,614 4,466,544 (59,930) Canadian Dollar Buy 4/20/16 2,666,024 2,686,685 (20,661) Danish Krone Buy 3/16/16 5,597,574 5,504,874 92,700 Euro Sell 3/16/16 2,445,841 2,152,734 (293,107) Japanese Yen Buy 2/17/16 52,784 53,965 (1,181) Japanese Yen Sell 2/17/16 52,784 52,035 (749) Credit Suisse International Australian Dollar Buy 4/20/16 3,576,007 3,624,006 (47,999) British Pound Sell 3/16/16 4,241,811 4,489,548 247,737 Canadian Dollar Buy 4/20/16 2,296,453 2,315,199 (18,746) Canadian Dollar Sell 4/20/16 2,318,226 2,272,072 (46,154) Euro Buy 3/16/16 171,999 168,982 3,017 Japanese Yen Buy 2/17/16 179,153 178,414 739 Swiss Franc Sell 3/16/16 2,277,703 2,372,130 94,427 Deutsche Bank AG British Pound Sell 3/16/16 7,141,552 7,486,562 345,010 Canadian Dollar Buy 4/20/16 584,803 589,349 (4,546) Euro Sell 3/16/16 130,247 128,212 (2,035) Goldman Sachs International British Pound Sell 3/16/16 2,420,370 2,549,457 129,087 Euro Sell 3/16/16 37,740 38,401 661 Japanese Yen Sell 2/17/16 2,277,778 2,318,104 40,326 HSBC Bank USA, National Association British Pound Sell 3/16/16 1,954,536 2,068,823 114,287 Canadian Dollar Buy 4/20/16 1,925,597 1,940,450 (14,853) Euro Sell 3/16/16 2,631,938 2,585,789 (46,149) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 71,856 72,860 (1,004) Canadian Dollar Buy 4/20/16 516,629 523,344 (6,715) Euro Sell 3/16/16 6,279,931 6,225,345 (54,586) Norwegian Krone Buy 3/16/16 1,982,320 1,988,673 (6,353) Singapore Dollar Sell 2/17/16 85,548 86,746 1,198 South Korean Won Sell 2/17/16 3,420,546 3,683,159 262,613 Swedish Krona Sell 3/16/16 3,214,482 3,178,735 (35,747) State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 304,911 309,015 (4,104) British Pound Sell 3/16/16 2,684,851 2,841,242 156,391 Canadian Dollar Buy 4/20/16 4,208,343 4,240,103 (31,760) Euro Sell 3/16/16 3,694,842 3,580,115 (114,727) Israeli Shekel Buy 4/20/16 2,233,713 2,254,472 (20,759) Swedish Krona Buy 3/16/16 248,358 245,583 2,775 Swiss Franc Sell 3/16/16 7,335 7,332 (3) UBS AG Australian Dollar Buy 4/20/16 2,729,462 2,769,921 (40,459) British Pound Sell 3/16/16 2,919,405 3,093,953 174,548 Euro Sell 3/16/16 5,886,588 5,782,286 (104,302) Swiss Franc Buy 3/16/16 1,593,444 1,594,986 (1,542) WestPac Banking Corp. British Pound Sell 3/16/16 5,856,911 6,197,127 340,216 Canadian Dollar Buy 4/20/16 1,622,273 1,634,633 (12,360) Japanese Yen Buy 2/17/16 13,184 12,321 863 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $760,663,527. (b) The aggregate identified cost on a tax basis is $806,677,107, resulting in gross unrealized appreciation and depreciation of $84,707,983 and $113,173,914, respectively, or net unrealized depreciation of $28,465,931. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $9,267,857, or 1.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,332,840 $36,153,740 $42,455,781 $4,954 $30,799 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $21,112,802, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $20,928,541. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $465,069 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.6% United Kingdom 11.2 Japan 9.3 Ireland 4.6 Switzerland 3.3 France 2.8 Italy 2.5 Spain 2.4 Sweden 1.5 Netherlands 1.3 Germany 1.3 India 0.8 Hong Kong 0.8 Belgium 0.6 South Korea 0.6 Other 0.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $116,939 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $457,203 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $475,953 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $72,860,679 $65,642,069 $510,074 Consumer staples 44,271,298 50,054,827 — Energy 25,844,253 2,949,138 — Financials 60,319,775 54,030,041 4,014,906 Health care 56,571,877 37,148,662 — Industrials 37,686,046 28,953,508 — Information technology 57,536,825 17,168,311 — Materials 24,741,177 9,041,303 — Telecommunication services 18,666,302 31,921,683 — Utilities 43,109,962 7,167,095 — Total common stocks Convertible preferred stocks — — 4,742,877 Short-term investments 660,799 22,597,689 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $853,976 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance asof October 31, 2015 Accrued discounts/premiums Realized gain/(loss) Change innet unrealized appreciation/(depreciation)# Cost of purchases Proceeds from sales Total transfers into Level 3† Total transfers out of Level 3† Balanceas ofJanuary 31, 2016 Common stocks*: Consumer discretionary $— $—$(7,698)
